Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 1 of 18                        PageID 1341




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


     MARVIUS RAY CRAWFORD,                          )
                                                    )
           Plaintiff,                               )
                                                    )         No. 2:21-cv-02054-TLP-tmp
     v.                                             )
                                                    )         JURY DEMAND
     ALLENBROOKE NURSING AND                        )
     REHABILITATION CENTER, LLC, d/b/a              )
     Allenbrooke Nursing and Rehabilitation         )
     Center, et al.,                                )
                                                    )
           Defendants.                              )


             ORDER DENYING DEFENDANT ALLENBROOKE NURSING AND
                  REHABILITATION CENTER, LLC’S MOTION TO
                 COMPEL ARBITRATION AND STAY PROCEEDINGS


          This case arises from the alleged mistreatment of Izalia Crawford while at Allenbrooke

 Nursing and Rehabilitation Center, LLC (“Allenbrooke”) in Memphis, Tennessee. Plaintiff

 Marvius Ray Crawford sued as next of kin of Ms. Crawford and on behalf of her wrongful death

 beneficiaries. Defendant Allenbrooke 1 now moves to compel arbitration of Plaintiff’s claims

 and for the Court to stay the case pending arbitration. (ECF No. 19.) Plaintiff responded in

 opposition and Defendant replied. (ECF Nos. 27 & 33.)


 1
   Plaintiff also names Aurora Cares, LLC; DTD HC, LLC; D & N, LLC; Donald T. Denz; and
 Norbert A. Bennett (collectively, “Non-Facility Defendants”) as Defendants in this suit. (See
 ECF No. 1.) Defendant Allenbrooke moved to compel arbitration (ECF No. 19), and the Non-
 Facility Defendants moved to dismiss Plaintiff’s claims against them for lack of jurisdiction
 (ECF No. 17). Although the Non-Facility Defendants argue that this Court has no personal
 jurisdiction over them, they also argue, in the alternative, that if the Court denies their motion to
 dismiss, the claims against them are also subject to arbitration for the same reasons provided in
 Defendant Allenbrooke’s motion to compel arbitration. (Id. at PageID 178.) Contemporaneous
 with the entry of this order, the Court denied the motion to dismiss.
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 2 of 18                      PageID 1342




       For the reasons below, the Court DENIES Allenbrooke’s motion to compel arbitration

 and stay proceedings.

                                         BACKGROUND

       Here are the facts. 2 Plaintiff took his mother, Izalia Crawford, to Allenbrooke’s long-term

 care and rehabilitation center in October 2019. (ECF No. 1 at PageID 9.) Allenbrooke then

 admitted Ms. Crawford, who resided at the nursing home until May 2020, when Allenbrooke

 transferred her to Methodist Le Bonheur Germantown. (Id.) Next Methodist discharged her to

 Spring Gate Rehabilitation and Healthcare Center. (Id.) Ms. Crawford passed away there in

 April 2021. (ECF No. 43 at PageID 906.)

       Plaintiff alleges that, while under Allenbrooke’s care, Ms. Crawford suffered mental

 anguish, pain, and suffering, and physical injuries, including a pressure sore that required the

 staff to perform many debridement procedures, poor hygiene, severe pain, and injuries to her

 dignity. (ECF No. 1 at PageID 15.) Plaintiff claims that Allenbrooke’s negligence in caring for

 Ms. Crawford caused these injuries. (Id.)

       And so Plaintiff sues Defendants, alleging that they were negligent under the Tennessee

 Healthcare Liability Act (“THCLA”) and, in the alternative, that the Non-Facility Defendants are

 liable for ordinary negligence. (Id. at PageID 12–19.) Plaintiff also amended his complaint after

 Ms. Crawford’s passing and added a survival and wrongful death claim against Defendants.

 (ECF No. 43 at PageID 922–23.)




 2
   Plaintiff amended his complaint recently. (See ECF No. 43.) Although his amended complaint
 added a wrongful death claim against Defendants, his other allegations remained the same. As a
 result, Plaintiff’s amendments do not impact the pending motion to compel arbitration, and the
 Court cites mostly to the original complaint in this Order.
                                                  2
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 3 of 18                      PageID 1343




       Now Allenbrooke moves to compel arbitration and stay this action pending resolution of

 arbitration. (ECF No. 19.) At the center of Defendant’s motion to compel are two documents: a

 power of attorney and an arbitration agreement.

       In 2012, Ms. Crawford executed a power of attorney (the “POA”) designating Plaintiff as

 her attorney-in-fact. (ECF No. 19-3 at PageID 238–39.) The POA gives Plaintiff “full and

 unlimited power . . . to perform all acts, execute all contracts and instruments of every kind and

 character, and transact any and all business and engage in any and all other transactions and

 matters of every kind and character in [Ms. Crawford’s] name . . . .” (Id. at PageID 238.) It

 emphasizes that “[t]his instrument shall be construed for all purposes as vesting said Marvius

 Ray Crawford with an unlimited, open, general power of attorney of the broadest fashion

 possible to bind [Ms. Crawford] in all matters whatsoever[.]” (Id.) Finally, the POA states that

 it “shall be used and construed in accordance with the Laws of the State of Tennessee.” (Id. at

 PageID 239.)

       And before admitting his mother to Allenbrooke in 2019, Plaintiff executed a Resident

 and Facility Arbitration Agreement (the “Agreement”) with Allenbrooke on Ms. Crawford’s

 behalf. (ECF No. 19-2.) Under the Agreement:

        Any and all disputes between the Resident and the Facility shall be submitted to
        binding arbitration where the amount in controversy exceeds $25,000. This
        includes any disputes arising out of or in any way relating to this Agreement (its
        enforceability), the Admission Agreement, or any or the Resident’s stays at the
        Facility, whether existing or arising in the future, whether for statutory,
        compensatory or punitive damages, and irrespective of the legal theories upon
        which the claim is asserted.

 (Id. at PageID 235.) One section of the Agreement describes who can sign the contract. That

 section reads,

        Those Signing this Contract. A person signing who routinely makes decisions
        for the Resident, if not the Power of Attorney or Guardian/Conservator, will be


                                                   3
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 4 of 18                      PageID 1344




        considered a health care surrogate/proxy and/or Legal Representative. The parties
        agree that the signing of this Agreement, both by itself and in conjunction with the
        corresponding admission and receipt of services, is a health care decision. This
        executed Agreement becomes a part of the Resident’s underlying Admission
        Agreement(s). The term “Resident” shall refer collectively to those signing with
        or for the Resident . . . .

 (Id. at PageID 234.)

        Allenbrooke now asks this Court to compel arbitration under the Agreement. It argues

 that “the plain language of the Power of Attorney shows that Mr. Crawford had the authority to

 sign the Arbitration Agreement” on Ms. Crawford’s behalf. (ECF No. 19-1 at PageID 226.) In

 response, Plaintiff argues that Mr. Crawford did not, in fact, have authority to enter the

 Agreement, because the POA did not give him authority to make health care decisions for Ms.

 Crawford. (ECF No. 27 at PageID 257.)

        The Court now turns to the legal standards for a motion to compel arbitration.

                                       LEGAL STANDARDS

 I.     Legal Standards for Determining the Existence of an Arbitration Agreement

        A.     The Federal Arbitration Act

        The Agreement says that the arbitrator will apply the law of the state where the facility is

 located, except that “the parties expressly stipulate that the Federal Arbitration Act, 9 U.S.C. §§

 1–16 shall exclusively govern the enforcement of this Agreement.” (ECF No. 19-2 at PageID

 234.) Although the Tennessee Uniform Arbitration Act (“TUAA”) governs the conduct of any

 arbitration, the Federal Arbitration Act (“FAA”), which preempts any conflicting state laws,

 governs whether the Court has to enforce an arbitration agreement. See Allied-Bruce Terminix

 Cos., Inc. v. Dobson, 513 U.S. 265, 271–72 (1995).

        So the FAA is the starting point for this analysis. Congress enacted the FAA “to

 overcome judicial resistance to arbitration.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.

                                                  4
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 5 of 18                           PageID 1345




 440, 443 (2006). The FAA provides a way to petition a court to compel arbitration “upon being

 satisfied that the issue involved in such suit or proceeding is referable under such an agreement.”

 See 9 U.S.C. § 3. Before compelling arbitration, courts first determine whether the parties

 agreed to arbitrate. Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000). Next, courts decide

 the scope of that agreement. Id. Finally, courts must decide whether to stay the remainder of the

 case if not all the claims are referred to arbitration. Id.

         Section 2 of the FAA reflects the Act’s breadth. Under this section,

         A written provision in . . . a contract evidencing a transaction involving commerce
         to settle by arbitration a controversy thereafter arising out of such contract . . . shall
         be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
         equity for the revocation of any contract.

 9 U.S.C. § 2. The Supreme Court has interpreted this provision as “reflecting both a liberal

 federal policy favoring arbitration, and the fundamental principle that arbitration is a matter of

 contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (internal quotations and

 citations omitted). So courts place arbitration agreements on “equal footing with other

 contracts.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67 (2010). This “ensure[s] that private

 arbitration agreements are enforced according to their terms.” Volt Info. Scis., Inc. v. Bd. of Trs.

 of Leland Stanford Junior Univ., 489 U.S. 468, 469 (1989).

         But despite the FAA’s broad reach, parties can challenge an arbitration agreement under

 the savings clause in § 2. Under the savings clause, a party can invalidate an arbitration

 agreement “upon such grounds as exist at law or in equity for the revocation of any contract.” 9

 U.S.C. § 2. A party therefore can challenge the validity, enforceability, or formation of an

 arbitration agreement. When deciding whether the parties agreed to arbitrate, courts apply

 “ordinary state-law principles that govern the formation of contracts.” First Options of Chic.,

 Inc., v. Kaplan, 514 U.S. 938, 944 (1995).

                                                     5
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 6 of 18                       PageID 1346




        That said whether an arbitration agreement exists is a question for the court, not the

 arbitrator. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019) (“[T]he

 court determines whether a valid arbitration agreement exists”); Granite Rock Co. v. Int’l Broth.

 of Teamsters, 561 U.S. 287, 297 (2010). “[N]o matter how strong the federal policy favors

 arbitration, ‘arbitration is a matter of contract between the parties, and one cannot be required to

 submit to arbitration a dispute which it has not agreed to submit to arbitration.’” Simon v. Pfizer

 Inc., 398 F.3d 765, 775 (6th Cir. 2005) (quoting United Steelworkers, Loc. No. 1617 v. Gen.

 Fireproofing Co., 464 F.3d 726, 729 (6th Cir. 1972)). Courts therefore decide whether the

 parties agreed to arbitrate the relevant claims.

        B.    Burden of Proof on a Motion to Compel Arbitration

        The Sixth Circuit treats motions to compel arbitration like motions for summary

 judgment. See Boykin v. Fam. Dollar Stores of Mich., LLC, 3 F.4th 832, 837 (6th Cir. 2021)

 (“The question whether the party opposing arbitration has put the making of the arbitration

 contract in issue looks a lot like the question whether a party has raised a genuine issue as to any

 material fact.” (internal quotations omitted)); Great Earth Cos., Inc. v. Simons, 288 F.3d 878,

 889 (6th Cir. 2002). The court views all facts and inferences in the light most favorable to the

 nonmoving party. Id. The movant “bears the ultimate burden of establishing the existence of a

 valid agreement to arbitrate,” and must present “some evidence” that the parties agreed to

 arbitrate. Hammond v. Floor & Decor Outlets of Am., Inc., No. 3:19-cv-01099, 2020 WL

 2473717, at *3 (M.D. Tenn. May 13, 2020); Foust v. Comcast Corp., No. 3:19-CV-173-HSM-

 DCP, 2020 WL 1891755, at *4 (E.D. Tenn. Jan. 28, 2020). Once the movant makes a prima

 facie showing of the agreement’s existence, the party opposing arbitration “must show a genuine




                                                    6
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 7 of 18                       PageID 1347




 issue of material fact as to the validity of the agreement to arbitrate.” Great Earth Cos., Inc., 288

 F.3d at 889.

 II.    Choice of Law Analysis

        Under the FAA, courts must enforce arbitration agreements unless state law contract

 principles instruct otherwise. 9 U.S.C. § 2. When acting under diversity jurisdiction, federal

 courts apply the choice of law rules of the forum state. State Farm Mut. Auto. Ins. Co. v.

 Norcold, Inc., 849 F.3d 328, 331 (6th Cir. 2017). Without a choice of law provision in the

 contract, Tennessee applies the rule of “lex loci contractus,” which presumes that “a contract is

 []to be governed by the law of the jurisdiction in which it was executed absent a contrary intent.”

 Blackwell v. Sky High Sports Nashville Operations, LLC, 523 S.W.3d 624, 632 (Tenn. Ct. App.

 2017) (quoting Messer Griesheim Indus., Inc. v. Cryotech of Kingsport, Inc., 131 S.W.3d 457,

 474–75 (Tenn. Ct. App. 2003)). And when all parties “have acquiesced—without comment—to

 the use” of a certain state’s law, a federal court does not have to “delve too deeply” into the

 choice of law analysis. GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080, 1085 (6th Cir. 1998).

        The parties here did not stipulate about what law applies, and the Agreement does not

 identify when the parties executed it. But both parties agree that Plaintiff signed the Agreement

 when Allenbrooke admitted Ms. Crawford into its facility in Memphis, Tennessee. (ECF Nos.

 19-1 at PageID 223; 27 at PageID 256.) So most likely the parties executed the documents in

 Tennessee. Plus, Ms. Crawford was a Tennessee resident when Plaintiff executed the

 Agreement, and Allenbrooke’s facility is in Tennessee. (ECF No. 1 at PageID 1–2.)

        As for the POA, it says that it is the power of attorney form for Shelby County,

 Tennessee, and that it “shall be used and construed in accordance with the Laws of the State of




                                                   7
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 8 of 18                         PageID 1348




 Tennessee.” (ECF No. 19-3 at PageID 238–39.) And both the Agreement and POA implicate

 events and services performed in Tennessee.

        In addition, the parties “have acquiesced—without comment—to the use” of Tennessee

 law. GBJ Corp., 139 F.3d at 1085. Indeed, both parties rely on federal law and Tennessee law

 in their briefings. (See ECF Nos. 19-1 at PageID 224; 27 at PageID 256.)

        In short, because the parties both assumed Tennessee law applies to this dispute, the

 Court need not “delve too deeply” into the choice of law analysis. GBJ Corp., 139 F.3d at 1085.

 For these reasons, the Court applies principles of Tennessee contract law.

 III.   Legal Standards for Determining Plaintiff’s Authority

        A.    Creating a Power of Attorney and Health Care Power of Attorney

        Under Tennessee law, there is a difference between a durable power of attorney and a

 durable power of attorney for health care. A durable power of attorney “is a power of attorney

 by which a principal designates another as the principal’s attorney in fact in writing and the

 writing contains . . . words showing the intent of the principal that the authority conferred shall

 be exercisable, notwithstanding the principal’s subsequent disability or incapacity.” Tenn. Code

 Ann. § 34-6-102. “All acts done by an attorney in fact pursuant to a durable power of attorney

 during any period of disability or incapacity of the principal have the same effect and inure to the

 benefit of and bind the principal . . . as if the principal were competent and not disabled.” Id. §

 34-6-103. And the Tennessee Uniform Durable Power of Attorney Act makes clear that

 “nothing contained in this section . . . shall be construed to vest an attorney in fact with, or

 authorize an attorney in fact to . . . make any decisions regarding medical treatments or health

 care, except as incidental to decisions regarding property and finances.” Id. at § 34-6-108(c)(8).




                                                    8
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 9 of 18                       PageID 1349




        A durable power of attorney for health care is different. This type of power of attorney

 “means a durable power of attorney to the extent that it authorizes an attorney in fact to make

 health care decisions for the principal.” Id. at § 34-6-201(1). “Health care” includes “any care,

 treatment, service, or procedure to maintain, diagnose or treat an individual’s physical or mental

 condition . . . .” Id. at § 34-6-201(2). And the statute defines a “health care decision” as

 “consent, refusal of consent or withdrawal of consent to health care.” Id. at § 34-6-201(3).

        What is more, “[a]n attorney in fact under a durable power of attorney for health care

 may not make health care decisions unless” the parties meet several statutory requirements. Id.

 at § 34-6-203. First, the durable power of attorney for health care must “specifically authorize[]

 the attorney in the fact to make health care decisions.” Id. at § 34-6-203(a)(1). Second, the

 durable power of attorney for health care must contain the date of execution. Id. at § 34-6-

 203(a)(2). And finally, the document “must be in writing and signed by the principal.” Id. at §

 34-6-203(a)(3).

        Here the parties do not dispute that Ms. Crawford designated Plaintiff as her general

 power of attorney. (See ECF Nos. 19-1 at PageID 222; 27 at PageID 260.) But they do argue

 over whether the POA gave Plaintiff the authority to enter the Agreement. And if Plaintiff

 lacked this authority, then the parties never formed an enforceable arbitration agreement.

        With that in mind, who has the burden of proof here?

        B.    Burden of Proof

        “[T]he burden of proving the existence of a valid contract is upon the person relying on

 the contract.” Randolph v. Randolph, 937 S.W.2d 815, 821 (Tenn. 1996); Next Generation, Inc.

 v. Wal-Mart, Inc., 49 S.W.3d 860, 864 (Tenn. Ct. App. 2000) (finding that the party relying on

 the contract has to prove its existence by a preponderance of the evidence). The movant in a



                                                   9
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 10 of 18                       PageID 1350




  motion to compel arbitration “bears the ultimate burden of establishing the existence of a valid

  agreement to arbitrate.” Hammond, 2020 WL 2473717, at *3. And “[a]s the proponent of the

  arbitration agreement, [the defendants] have the burden of establishing that [the plaintiff] had

  authority to sign the agreement on the Decedent’s behalf.” Barbee v. Kindred Healthcare

  Operating, Inc., No. W.2007-00517-COA-R3-CV, 2008 WL 4615858, at *12 (Tenn. Ct. App.

  Oct. 20, 2008) (finding that defendants failed to carry their burden of proving the plaintiff had

  authority to execute an arbitration agreement on the principal’s behalf). So the burden here lies

  with Allenbrooke.

                                              ANALYSIS

         Allenbrooke’s motion to compel arbitration centers on two questions. First, was entering

  the Agreement a health care decision? And if so, did Plaintiff have the authority to make a

  health care decision for Ms. Crawford?

         Plaintiff argues that signing the Agreement was a health care decision. And that,

  although Plaintiff was Mrs. Crawford’s attorney-in-fact, the POA’s language did not grant him

  authority to make health care decisions for her. (ECF No. 27 at PageID 255.) Defendant, on the

  other hand, argues that the decision to enter the Agreement was a legal one that Plaintiff had full

  authority to make on behalf of his mother. (ECF No. 19-1 at PageID 224.)

  I.     Entering the Arbitration Agreement Was a Health Care Decision

         A.      Entering the Agreement Was a Health Care Decision Under the Agreement’s
                 Plain Language

         For starters, the Agreement says to anyone signing it that “the signing of this Agreement,

  both by itself and in conjunction with the corresponding admission and receipt of services, is a

  health care decision.” (ECF No. 19-2 at PageID 234.)(emphasis added.) “In interpreting

  contractual language, courts look to the plain meaning of the words in the document to ascertain

                                                   10
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 11 of 18                      PageID 1351




  the parties’ intent.” Allstate Ins. Co. v. Watson, 195 S.W.3d 609, 611 (Tenn. 2006). And as

  others courts considering the same arbitration agreement have found already, “[t]he plain terms

  of the Agreement here clearly show that the parties intended the execution of the Agreement to

  constitute a healthcare decision.” Jones v. Allenbrooke Nursing & Rehab. Ctr., LLC, No.

  W2019-00448-COA-R3-Cv, 2019 WL 6842372, at *4 (Tenn. Ct. App. Dec. 16, 2019); Sykes v.

  Quince Nursing & Rehab. Ctr., LLC, No. 2:19-cv-02602-SHL-tmp, 2020 WL 7866881, at *3

  (W.D. Tenn. Sept. 1, 2020).

         Allenbrooke, however, argues that the Agreement’s plain language says something else.

  It argues that “the plain language of the Arbitration Agreement provides that signing the

  Agreement is a health care decision only if there is no Power of Attorney or

  Guardian/Conservator.” (ECF No. 19-1 at PageID 229 (emphasis added).)

         The Agreement says,

         Those Signing this Contract. A person signing who routinely makes decisions
         for the Resident, if not the Power of Attorney or Guardian/Conservator, will be
         considered a health care surrogate/proxy and/or Legal Representative. The parties
         agree that the signing of this Agreement, both by itself and in conjunction with the
         corresponding admission and receipt of services, is a health care decision. This
         executed Agreement becomes a part of the Resident’s underlying Admission
         Agreement(s). The term “Resident” shall refer collectively to those signing with
         or for the Resident . . . .

  (ECF No. 19-2 at PageID 234.) Allenbrooke contends that the sentence “declaring that the

  signing of the Agreement is a ‘health care decision’ is intended only to address situations where

  the person is a Health Care Surrogate . . . Such language is not intended to address situations

  where the signatory is authorized to sign the Agreement by a Power of Attorney or appointment

  as a Guardian/Conservator.” (ECF No. 19-1 at PageID 230.)

         But Allenbrooke’s suggested interpretation of the Agreement is not persuasive. For one

  thing, the title of this section of the Agreement is “Those Signing this Contract.” (ECF No. 19-2

                                                  11
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 12 of 18                           PageID 1352




  at PageID 234.) The section’s title thus directs that the section applies to anyone signing the

  Agreement. What is more, the language in the Agreement is clear—“[t]he parties agree that the

  signing of this Agreement, both by itself and in conjunction with the corresponding admission

  and receipt of services, is a health care decision.” (Id.); see also Jones, 2019 WL 6842372, at *4.

  Nothing limits this sentence to health care surrogates only. And looking at the rest of that

  section, it sets “Power of Attorney or Guardian/Conservator,” with commas. But if that is an

  effort to say that the decision for them is not health care related, this Court cannot find that

  meaning from its words. Indeed, the section later defines the term “Resident,” and to explain

  that the Agreement becomes part of the Resident’s underlying admissions agreement. (ECF No.

  19-2 at PageID 234.) As a result, reading this section to apply only to health care surrogates is

  against the Agreement’s plain language.

          The district court in Sykes considered the same argument about the same arbitration

  agreement, and found that Allenbrooke’s “reading makes little sense.” 2020 WL 7866881, at *3.

  To be sure, this Court agrees. Allenbrooke does not explain why the Agreement is a health care

  decision only when a health care surrogate signs the agreement. And if the Court were to adopt

  Allenbrooke’s interpretation of the Agreement, the rest of the section “would apply to all

  signatories except attorneys in fact. This interpretation goes against the likely intent of the

  drafter: to bind all parties, whether attorneys in fact or not, to the clause in its entirety.” Id.

          So in short, viewing all facts and inferences in the light most favorable to Plaintiff, the

  Court finds that entering the Agreement was a health care decision under the Agreement’s plain

  language.




                                                     12
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 13 of 18                       PageID 1353




         B.      Entering the Agreement was a Health Care Decision Under Tennessee Law

         Signing the Agreement was a health care decision under Tennessee law too. See Owens

  v. Nat’l Health Corp., 263 S.W.3d 876, 884 (Tenn. 2007); Jones, 2019 WL 6842372, at *3

  (“[T]he execution of admission documents at a health care facility is a healthcare decision.”);

  Bockelman v. GGNSC Gallatin Brandywood LLC, No. M2014-02371-COA-R3-CV, 2015 WL

  5564885, at *6 (Tenn. Ct. App. Sept. 18, 2015); Barbee, 2008 WL 4615858, at *11. Indeed, in

  Owens v. National Health Corp., the Tennessee Supreme Court held that admitting someone to a

  nursing home “clearly constitutes a ‘health care decision’” under § 34-6-201. 263 S.W.3d at

  884.

         In Owens, a principal executed a power of attorney for health care with two other people.

  Id. at 879. Later, the principal ended up in the nursing home maintained by the defendants. Id.

  at 880. And as part of her admissions contract, the attorneys-in-fact agreed to an arbitration

  provision. Id. The Tennessee Supreme Court then considered whether the power of attorney for

  health care authorized the principal’s attorneys-in-fact to enter the arbitration agreement for the

  principal. The plaintiff argued that the decision to sign the arbitration agreement was a legal one,

  not a health care decision, and so the power of attorney for health care did not authorize the

  attorneys-in-fact to sign the arbitration agreement. Id. at 884.

         The Owens court, however, found that the attorneys-in-fact did have authority to make

  certain legal decisions under the health care power of attorney. To come to this conclusion, the

  court analyzed the language of the power of attorney and the Durable Power of Attorney for

  Health Care statute, § 34–6–201. Id. The court found that under the statutory definitions of

  “health care” and “health care decision,” “the decision to admit the third party to the nursing

  home clearly constitutes a ‘health care decision.’” Id.



                                                   13
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 14 of 18                        PageID 1354




         That court also explained that “an attorney-in-fact acting pursuant to a durable power of

  attorney for health care may sign a nursing-home contract that contains an arbitration provision

  because this action is necessary to ‘consent . . . to health care.’” Id. (quoting Tenn. Code Ann. §

  34–6–201(3)). As a result, the court found that the power of attorney for health care gave the

  attorneys-in-fact the authority to enter the arbitration agreement. Id.; see also Mitchell v.

  Kindred Healthcare Operating, Inc., 349 S.W.3d 492, 498 (Tenn. Ct. App. 2008); Raines v.

  Nat’l Health Corp., No. M2006-1280-COA-R3-CV, 2007 WL 4322063, at *7 (Tenn. Ct. App.

  Dec. 6, 2007) (“A power of attorney covering health care decisions does authorize the attorney-

  in-fact to enter into an arbitration agreement on behalf of the principal as part of a contract

  admitting the principal to a nursing home”).

         Put another way, the issue in Owens was whether an attorney-in-fact with a power of

  attorney for health care could make a legal decision (entering a contract for health services that

  included an arbitration agreement) for the principal. 236 S.W.3d at 884; see also Wilkins v.

  GGNSC Springfield, LLC, No. M2013-01536-COA-R3-CV, 2014 WL 819460, at *3 (Tenn. Ct.

  App. Feb. 27, 2014) (explaining that the question in Owens was “whether the health care power

  of attorney at issue in that case was sufficiently broad to give the attorney-in-fact authority to

  sign an admission agreement which contained a binding arbitration clause.”). And the court

  found that, to exercise the power of attorney for health care and “consent to health care” for the

  principal, the attorney-in-fact may need to enter a contract and thus make “legal” decisions for

  the principal too. Owens, 236 S.W.3d at 884.

         Here Allenbrooke argues that considering the Agreement to be a health care decision

  “runs counter to the Tennessee Supreme Court’s decision in Owens.” (ECF No. 19-1 at PageID

  227.) This is because Allenbrooke interprets Owens as “definitively decid[ing]” that signing an



                                                    14
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 15 of 18                       PageID 1355




  arbitration agreement “could be considered a health care or legal decision.” (Id. at PageID 228;

  see also ECF No. 33 at PageID 494.) But this is not what the court in Owens found. In fact, the

  Tennessee Supreme Court held that admitting someone to a nursing home—and signing an

  accompanying arbitration agreement—“clearly constitutes a ‘health care decision’” under § 34-

  6-201. Owens, 263 S.W.3d at 884.

         Defendant also argues that, after Owens, the distinction between health care and legal

  decisions “should not determine the extent of an agent’s authority[.]” (ECF No. 33 at PageID

  494.) But contrary to Allenbrooke’s contentions, the court in Owens did not find that the

  distinction between legal and health care decisions was irrelevant when determining an attorney-

  in-fact’s authority. True enough, the Owens court did explain that the “distinction between

  making a legal decision and health care decision fails to appreciate that signing a contract for

  health care services, even one without an arbitration provision, is itself a ‘legal decision.’” 263

  S.W.3d at 884. With that in mind, the court noted that “[h]olding that an attorney-in-fact can

  make some ‘legal decisions’ but not others would introduce an element of uncertainty into health

  care contracts signed by attorneys-in-fact that would likely have negative effects on their

  principles.” Id. at 885.

         That said, “the distinction between a legal decision and a healthcare decision is still a

  relevant one for authorization under Tennessee law.” See Sykes, 2020 WL 7866881, at *3.

  Indeed, the Tennessee Uniform Durable Power of Attorney Act and Durable Power of Attorney

  for Health Care statute distinguish between a general power of attorney which allows an agent to

  make legal decisions, and a power of attorney for health care that allows an agent to make health

  care decisions. And in Owens, the court only considered whether someone with a power of

  attorney for health care could make legal decisions—not whether an attorney-in-fact with a



                                                   15
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 16 of 18                      PageID 1356




  general power of attorney could make health care decisions. Owens, 263 S.W.3d at 885. As a

  result, the Tennessee Supreme Court has not found that the difference between legal and health

  care decisions is irrelevant when deciding whether a general power of attorney authorizes one to

  make a health care decision for the principal. Nor did the court in Owens alter the statutory

  distinction between a power of attorney and a power of attorney for health care.

         In sum, Owens explains that some health care decisions will also involve legal decisions.

  This means that an attorney-in-fact with a power of attorney for health care may make some

  legal decisions too. Owens, 263 S.W.3d at 885. But the converse does not appear to be true. Put

  differently, to make a legal decision, an attorney-in-fact need not make any health care decisions.

  Sykes, 2020 WL 7866881, at *3 (“[W]hile some legal decisions, like hospital admission, are

  necessary to fully manage the healthcare of a principal, no healthcare decisions are necessary to

  fully manage the legal and financial affairs of the principal.”)

         And so, with all this in mind, the court finds that the distinction between legal and health

  care decisions is still relevant under Owens. What is more, entering the Agreement was a health

  care decision under Tennessee law. See Owens, 263 S.W.3d at 884; Jones, 2019 WL 6842372,

  at *3; Bockelman, 2015 WL 5564885, at *6; Barbee, 2008 WL 4615858, at *11.

  II.    Plaintiff Lacked Authority to Make a Health Care Decision for Ms. Crawford

         The next question is whether the POA gave Plaintiff the authority to make health care

  decisions for Ms. Crawford. It did not.

         “A power of attorney is a written instrument that creates a principal-agent relationship.

  The instrument itself indicates the purpose of the agency and the extent of the agent’s powers.”

  Mitchell, 349 S.W.3d at 496. “[P]owers of attorney should be interpreted according to their plain

  terms.” Tenn. Farmers Life Reassurance Co. v. Rose, 239 S.W.3d 743, 750 (Tenn. 2007). And



                                                   16
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 17 of 18                       PageID 1357




  so, whether someone has the authority to sign an agreement as an attorney-in-fact depends on the

  specific language of the power of attorney executed by the parties.

         To have a durable power of attorney for health care, the power of attorney document

  must “specifically authorize[] the attorney in the fact to make health care decisions.” Tenn.

  Code Ann. § 34-6-203(a)(1). It follows that, if the document does not specifically authorize the

  attorney-in-fact to make health care decisions, then the attorney-in-fact lacks the authority to

  make a health care decision for the principal. Id.; see also Sykes, 2020 WL 7866881, at *2

  (“[U]nder Tennessee law, an attorney in fact may not make healthcare decisions unless the

  agreement ‘specifically authorizes the attorney in fact to make health care decisions.’” (citing

  Tenn. Code Ann. §34-6-203)).

         That said, the POA that Ms. Crawford signed is broad. It authorizes Plaintiff to enter into

  “contracts and instruments of every kind . . . to the same extent . . . as [Ms. Crawford] could.”

  (ECF No. 19-3 at PageID 238.) What is more, the POA “shall be construed for all purposes as

  vesting said Marvius Ray Crawford with an unlimited, open, general power of attorney of the

  broadest fashion possible to bind [Ms. Crawford] in all matters whatsoever.” (Id.)

         Yet § 34-6-203 is clear that, for an attorney-in-fact to have authority to make a health

  care decision for a principal, the power of attorney document must “specifically authorize” the

  attorney-in-fact to make health care decisions. And here, the POA fails to mention health care.

  As a result, the POA does not “specifically authorize” Plaintiff to make health care decisions for

  his mother. 3 See Sykes, 2020 WL 7866881, at *3 (“[S]tate law allows healthcare attorneys in




  3
   For instance, the POA does “specifically authorize [Ms. Crawford’s] attorney-in-fact . . . to act
  for [her] in the organization of any corporation . . . .” (ECF No. 19-3 at PageID 238.) This just
  goes to show that the POA could have, but did not, specifically authorize Plaintiff to make health
  care decisions.
                                                   17
Case 2:21-cv-02054-TLP-tmp Document 57 Filed 09/01/21 Page 18 of 18                         PageID 1358




  fact to make all decisions necessary to healthcare, but it explicitly limits the ability of attorneys

  to make healthcare decisions unless ‘specifically authorize[d].’” (quoting Tenn. Code Ann. § 34-

  6-201(3); § 34-6-203)).

          Plus as Plaintiff points out, the POA refers to the “Uniform Durable Power of Attorney

  Act,” which provides in part that “[n]othing contained in this section . . . shall be construed to

  vest an attorney in fact with, or authorize an attorney in fact to . . . [m]ake any decisions

  regarding medical treatment or health care, except as incidental to decisions regarding property

  or finances.” Tenn. Code Ann. § 34-6-108(c)(9). This shows that a general power of attorney

  under the Uniform Durable Power of Attorney Act does not give an attorney-in-fact authority to

  make health care decisions. Instead, to have authority to make health care decisions, Ms.

  Crawford needed to make Plaintiff her power of attorney for health care under § 34-6-201. And

  because she did not “specifically” give Plaintiff this authority, he could not enter the Agreement

  on her behalf.

          With all this in mind, the Court thus DENIES Allenbrooke’s motion to compel

  arbitration.

                                            CONCLUSION

          In the end, entering the Agreement was a health care decision. And the POA did not give

  Plaintiff the authority to make health care decisions for Ms. Crawford. As a result, there is no

  valid contract requiring arbitration of Plaintiff’s claims. The Court thus DENIES Allenbrooke’s

  motion to compel arbitration and its request to stay the case.

          SO ORDERED, this 1st day of September, 2021.

                                                  s/Thomas L. Parker
                                                 THOMAS L. PARKER
                                                 UNITED STATES DISTRICT JUDGE



                                                    18
